UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6967


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DERRICO DEMONTE JORDAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:00-cr-00057-LHT-3)


Submitted:    November 17, 2009            Decided:   November 23, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janna Dale Allison, Waynesville, North Carolina, for Appellant.
Amy Elizabeth Ray, Assistant United States Attorney, Jill
Westmoreland Rose, OFFICE OF THE UNTIED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrico D. Jordan appeals from the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States    v.    Jordan,    No.    1:00-cr-00057-LHT-3     (W.D.N.C.     May   12,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the    materials

before   the     court    and    argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2